DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 03/08/2022. Claims 6-7 are newly added. Therefore, claims 1-7 remain pending in this application.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of the claims has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-3 and 6-7 are drawn to a method, which is within the four statutory categories (i.e. process). Claim 4 is drawn to a non-transitory computer program product, which is within the four statutory categories (i.e. manufacture). Claim 5 is drawn to a system, which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 4 and 5 recite the limitations of: “collecting data from a plurality of sources, the data being associated with the sleep disorder; receiving clinical data and demographic data of the person; receiving data form a sleep monitoring device; normalizing the collected data from the sleep monitoring device and the clinical data and demographic data of the person against data collected from a population of persons sharing the sleep disorder; generating a treatment regime of the sleep disorder based at least in part on the normalized data; receiving compliance data from the sleep monitoring device indicative of the person’s compliance with the treatment regime; and calculating a percent compliance by the person with the treatment regime based from comparing the received compliance data with compliance data generated by the population of subjects using sleep monitoring devices.”. 
And claim 2 recites “calculating exceptions and generating alerts based on data from the plurality of sources that is outside a range established by the normalized data.”.
These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). For instance, a medical professional can collect data related to a patient including EMR and receive data form a sleep monitoring device, normalize the received data (convert the received data into a common standard), generate a treatment regime of the disorder based on the received data and some guidelines, receive compliance data from the sleep monitoring device for the patient and calculate a compliance by the patient based on the compliance guidelines. These actions are routine steps being done by medical professionals on a daily basis. The mere nominal recitation of a generic server computer does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a server computer”, “a sleep monitoring source”, “using a server computer to collect data, generate a treatment regime, calculate a compliance” which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, such as functions of receiving/collecting data from a database, generating alerts/a graphical report, and these are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The newly added “sleep monitoring device” described in the current specification as a CPAP device. The specification recites “the treatment of sleep apnea has advanced to the point that the devices used to treat sleep apnea, called CPAP machines, can collect and report data through electronic means to the treatment provider.  These means include, but are not limited to, automated data feeds facilitated through cloud based services and manually initiated methods such as data card downloading or analog telephone transmission. The near real time availability of this data allows a treatment provider to make decisions on the treatment and intervene according to a clinical protocol.” In par. 3 (Background section). Therefore, using sleep monitoring device to obtain patient data is a well-understood, routine and conventional activity known in the healthcare management arts. 
Also, “receiving or transmitting data over a network” is recognized by the courts as well‐understood, routine, and conventional functions, as indicated in MPEP 2106.05(d). 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server computer to perform both receiving/collecting data, normalizing the data and generating a treatment regime steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
The server computer and sleep monitoring device are described in the present specification as “Tablet / Mobile device; Personal Computer; Email; Voice; Wearable Technology” (spec., par. 121) and “CPAP machines” (spec.; par. 3). 
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-7 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 8,684,922 B2) in view of Yruko et al. (hereinafter Yruko) (US 7,890,342 B1).

Claim 1 has been amended to recite a computer-implemented method of managing treatment of a sleep disorder of a person, the method comprising:
collecting, in a data warehouse by a server computer, data from a plurality of sources, the data being associated with the sleep disorder, the plurality of sources including compliance data generated by a population of subjects using sleep monitoring device and an electronic medical records (EMR) system that provides clinical data and demographic data of the population of subjects to the server computer via an electronic communication network (Tran discloses “information related to the patient (such as an electronic medical record) will be received at the physician or health care practitioner terminal via the network. The information may be forwarded via a computer or database in the practicing physicians office or by a computer or database associated with the practicing physician, a health care management system or other health care facility or an insurance provider.” In col. 27, lines 46-58. Tran also teaches “the web page hosted by the server 200 includes… tables and graphs corresponding to a different data measured by the wearable device such as… sleeping pat tern… The table lists a series of data fields that show running average values of the patient’s daily, monthly, and yearly vital parameters. The levels are compared to a series of corresponding suggested values of vital parameters that are extracted from a database associated with the web site.” In col. 23, lines 49-66);
receiving clinical data and demographic data of the person (Tran discloses “The physician or health care practitioner is then permitted to assess the patient, to treat the patient accordingly, and to forward updated information related to the patient (such as examination, treatment and prescription details related to the patient’s visit to the patient terminal) to the practicing physician via the network 200.” In col. 27, lines 58-63);


normalizing, by the server computer, the collected data and the clinical data and demographic data of the person against data collected from a population of persons sharing the sleep disorder (Tran discloses “Every scene will then be normalized to a standardized viewport” in col. 9, lines 47-52 and “normalization process” in col. 54, lines 21-27);

generating, by the server computer, a treatment regime of the sleep disorder based at least in part on the normalized data, the treatment regime being communicated to the person via the electronic communication network (Tran discloses “The available health care practitioner can make an assessment of the patient and to conduct an examination of the patient over the network, including optionally by a visual study of the patient. The system can make an assessment in accordance with a protocol. The assessment can be made in accordance with a protocol stored in a database and/or making an assessment in accordance with the protocol may include displaying in real time a relevant segment of the protocol to the available physician…” in col. 28, lies 14-46).

Tran teaches “a monitoring system for a person includes one or more wireless nodes; and a wristwatch having a wireless transceiver adapted to communicate with the one or more wireless nodes; and an accelerometer to detect a dangerous condition and to generate a warning when the dangerous condition is detected.” in col. 2, lines 59-64.
Tran fails to expressly teach “receiving data from a sleep monitoring device to the server computer via the electronic communication network, wherein the sleep monitoring device provides monitoring data about the person’s sleep disorder” and “the collected data from the sleep monitoring device against data collected from a population of persons sharing the sleep disorder and using sleep monitoring devices”, “the treatment regime being monitored by the sleep monitoring device”, “receiving compliance data from the sleep monitoring device indicative of the person’s compliance with the treatment regime, and “calculating, by the server computer, a percent compliance by the person with the treatment regime based from comparing the received compliance data with compliance data generated by the population of subjects using sleep monitoring devices”.
However, this feature is well known in the art, as evidenced by Yruko.
In particular, Yruko discloses “a computer-implemented method and system for tracking and monitoring patient compliance with a medical device usage prescription… Examples of therapeutic or medical devices 12 (and inclusive equipment) include a ventilator, a pressure support system (CPAP, bi-level device, auto-titration device, etc.)… “The method and system of the present invention allows a user to track and monitor a patient's 10 compliance with a medical device usage prescription for a medical device 12.” in col. 4, lines 15-43, “A more often used formula converts the Compliance Period Value to a percentage of Compliance Periods in the Measurement Cycle in which the Actual Medical Device Usage Value is at least equal to the Minimum Medical Device Usage Compliance Value. This percentage is then compared to a set or commonly-used compliance percentage to deter mine whether the patient is compliant or non-compliant with his or her usage of the medical device.” In col. 5, line 63 to col. 6, line 3.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, substitute the sleep monitoring device taught in Yruko for Tran’s wearable patient monitoring device for the predictable result of obtain more accurate sleeping diagnostic data for the patient. 

Claim 2 has been amended now to recite the method in accordance with claim 1, further comprising calculating exceptions and generating alerts based on data from the plurality of sources that is outside a range established by the normalized data (Tran discloses “The user may give permission to others as needed to read or edit their personal data or receive alerts…” in col. 24, line 65 to col. 25, line 19).

As per claim 3, Tran discloses the method in accordance with claim 1, further comprising generating, by the server computer, a graphical report for transmission to a client computer and display on the client computer (Tran discloses “…remote healthcare provider can receive a report on the health of the monitored subjects that will help them evaluate these individuals better during the short routine check up visits. For example, the system can perform patient behavior analysis such as eating/drinking/smoke habits and medication compliance, among others.” In col. 5, lines 23-29).

As per claim 4, it is an article of manufacture claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Tran and Yruko disclose the underlying process steps that constitute the method of claim 1, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claim 4, are rejected for the same reasons given above for claim 1.

As per claims 5, it is a system claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of elements as opposed to a series of process steps.  Since the teachings of Tran and Yruko disclose the underlying process steps that constitute the methods of claim 1, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claim 5 are rejected for the same reasons given above for claim 1.

Newly added claim 6 recites the method in accordance with claim 1, wherein the sleep monitoring device utilizes positive airway pressure.
Tran fails to expressly teach “the sleep monitoring device utilizes positive airway pressure”.
However, this feature is well known in the art, as evidenced by Yruko.
In particular, Yruko discloses “Examples of therapeutic or medical devices 12 (and inclusive equipment) include a ventilator, a pressure support system (CPAP, bi-level device, auto-titration device, etc.)… “The method and system of the present invention allows a user to track and monitor a patient's 10 compliance with a medical device usage prescription for a medical device 12.” in col. 4, lines 15-43, “A doctor, for example, may prescribe that patient 10 use medical device 12, Such as a pressure Support system, for eight hours in a day. In treating OSA with a CPAP therapy, the eight hour period is typically at night while the patient is asleep. In this hypothetical example, the “Medical Device Usage Prescription Value' is eight hours and the “Compliance Period’ is 24 hours or one day.” in col. 4, lines 57-63.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, substitute the sleep monitoring device taught in Yruko for Tran’s wearable patient monitoring device for the predictable result of obtain more accurate sleeping diagnostic data for the patient. 

Newly added claim 7 recites the method in accordance with claim 1, further comprising providing, by the server computer, an alert notification to the person if their percent compliance with the treatment regime is below a threshold percentage.

Tran fails to expressly teach “providing, by the server computer, an alert notification to the person if their percent compliance with the treatment regime is below a threshold percentage”.
However, this feature is well known in the art, as evidenced by Yruko.
In particular, Yruko discloses “the communication device may transmit the Minimum Medical Device Usage Compliance Value, the Compliance Period, the Measurement Cycle, the Compliance Period Value, the Actual Medical Device Usage Value, the Medical Device Usage Prescription Value, the Measurement Cycle Compliance Value, the Compliance Indicator, the compliance warning signal, the compliance signal, the non-compliance signal, the marginal compliance signal, the trend signal, the compliance value signal, the Compliance Warning Value, the medical device operation signal, the measured physical parameter, the flow rate, the pressure signal, the temperature, the density, the mass analysis, and/or the constituent identification.” in col. 9, lines 7-19.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, substitute the sleep monitoring device taught in Yruko for Tran’s wearable patient monitoring device for the predictable result of obtain more accurate sleeping diagnostic data for the patient. 

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that the current claims are not directed to “organizing human activity”, the elements recited in the claims are not commonly performed by a medical professional. In response, Examiner submits that the claim limitations are directed to organizing human activities (user following rules or instructions), as indicated in the example provided in the MPEP 2106.04(a)(2). For instance, the example of “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982)” is one of the managing personal behaviors. Similarly, claims recite the steps of “collecting/receiving data, normalizing the data (organizing data with respect to units and type-current specification describes normalizing function in par. 54-55), generating a treatment regime”. These steps correspond to certain methods of organizing human activity, since a medical professional receive patient data, can convert the data based on the guidelines (for instance, the received data is in minutes and needs to be converted in seconds), and the medical professional can make a decision for the treatment regime based on the guidelines. 
The claims have been amended now to recite “receiving compliance data from the sleep monitoring device and calculate a percent compliance by the person with the treatment regime based on the data generated by the population. The current specification recites “The compliance rate is simply the percentage of patients in a measurement group that are compliant.”. Therefore, these steps also correspond to certain methods of organizing human activities, since a user (medical professional) can make this calculation in mind or using generic computing devices. 
Applicant argues that the rejection does not show any of Applicant’s claim elements are well-understood, routine can conventional. In response, Examiner submits that an updated rejection has been provided above in light of the amendments. The claims have been amended now to recite “a sleep monitoring device” instead of “a real-time monitoring device”, and as indicated in the current specification, CPAP machines are used to collect and report data through electronic means to the treatment provider. Therefore, using sleep monitoring device to obtain patient data is a well-understood, routine and conventional activity known in the healthcare management arts. Also, “receiving or transmitting data over a network” is recognized by the courts as well‐understood, routine, and conventional functions, as indicated in MPEP 2106.05(d).
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Applicant’s arguments with respect to claims 03/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626